74 F.3d 1234NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Sharon MACK, Defendant-Appellant.
No. 95-7188.
United States Court of Appeals, Fourth Circuit.
Submitted:  December 14, 1995.Decided:  January 17, 1996.

Sharon Mack, Appellant Pro Se.  William Corley Lucius, Assistant United States Attorney, Greenville, SC, for Appellee.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying her 28 U.S.C. Sec. 2255 (1988) motion.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny leave to proceed in forma pauperis, deny Appellant's motions for counsel and preparation of a transcript, and dismiss the appeal on the reasoning of the district court.  United States v. Mack, No. CR-92-147;  CA-95-1909-6-20 (D.S.C. July 20, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED